Citation Nr: 1222182	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-07 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper gastrointestinal disability, variously diagnosed as gastritis and duodenitis.

2.  Entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability, to include whether a separate disability rating is warranted for associated neurologic symptoms including radiculopathy of the lower extremities.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1959 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

An April 2005 rating decision, denied entitlement to service connection for indigestion.  The Board has recharacterized this issue above in light of the evidence of record.  

A June 2011 rating decision denied entitlement to a disability rating in excess of 40 percent for the Veteran's service-connected low back disability and denied service connection for radiculopathy of the bilateral lower extremities.  Service connection is in effect for a lumbar spine disability.  A separate disability rating may be assigned under the appropriate Diagnostic Code for associated neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board has recharacterized the issue because service connection is not at issue; rather what is at issue is whether the evidence supports the assignment of a separate rating for the claimed neurologic symptoms.  

Finally, the Board has added the issue of TDIU.  This issue is raised by the record and intertwined with the Veteran's claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The issues involving TDIU and the disability ratings assigned for the Veteran's service-connected lumbar spine disability, including whether a separate disability rating is warranted for associated neurologic symptoms including radiculopathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for a lumbar spine disability; the evidence establishes that he is prescribed pain medication for treatment of this service-connected disability.

2.  VA medical records reveal that the Veteran is prescribed medication to treat upper gastrointestinal symptoms resulting from his prescribed pain medication.

3.  A March 2005 VA examination indicates that the Veteran has gastritis and duodenitis caused by the medication prescribed to treat his low back pain.  

4.  The medication prescribed to treat the Veteran's service-connected lumbar spine disability is the direct and proximate cause of his current upper gastrointestinal disability.  


CONCLUSION OF LAW

The criteria for service connection for an upper gastrointestinal disability, variously diagnosed as gastritis and duodenitis, have been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim and the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for an upper gastrointestinal disability.  He asserts that the medication which is prescribed to treat his low back pain caused by his service-connected lumbar spine disability causes his upper gastrointestinal disability which also requires prescription medication to treat.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service- connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran receives his medical care at VA medical facilities.  A January 2004 VA outpatient treatment record indicates that the Veteran is prescribed two medications to treat symptoms of his service-connected lumbar spine disability; one for pain and a second for muscle spasms.  This record also indicates he is prescribed medication for stomach symptoms.  

In March 2005, a VA Compensation and Pension examination of the Veteran was conducted.  After review of the Veteran's medical history, including his prescribed medications, and a full examination, the examining physician's medical opinion was that the Veteran's "episodes of gastritis and duodenitis are most likely caused by, or a result of, the medications he has taken for his low back pain caused by his degenerative disc disease."  The actual diagnosis on the examination report indicated "severe indigestion," and the RO denied service connection on the basis that indigestion was merely a symptom and not a diagnosed disability.  That conclusion is, at best, questionable.  

The report notes the presence of gastritis and duodenitis, clearly identifying an upper gastrointestinal disability that requires treatment with prescription medication.  

The evidence establishes that the Veteran is service-connected for a low back disability for which he is prescribed medication to treat symptoms of low back pain and muscle spasm.  This medication causes gastritis and duodenitis which also requires prescription medication to control.  Accordingly, service connection for an upper gastrointestinal disability, variously diagnosed as gastritis and duodenitis, is warranted.


ORDER

Service connection for an upper gastrointestinal disability, variously diagnosed as gastritis and duodenitis, is granted.


REMAND

The Veteran claims entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability.  His claim specifically includes a claim for entitlement to a separate disability rating for associated neurologic symptoms including radiculopathy of the lower extremities.

The Veteran's VA primary care physician has submitted two short notes.  The first, dated October 2011, indicates that the Veteran had sciatic nerve radiculopathy, which is a different finding from that on the November 2010 Compensation and Pension examination report.  The second statement, dated February 2012, indicates that the service-connected low back disability results in incapacitating episodes.  

Review of the record in the Virtual VA paperless claims processing system indicates some VA treatment records dated as recently as January 2012 have been placed in the record.  However, it does not appear that all the VA treatment records underlying the above physician's statements have been placed in the record.  There are none providing any basis for the conclusions contained in the treating physician's notes.

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Service connection was initially granted for myositis of the lumbar spine.  The Veteran's primary disability of the lumbar spine is presently arthritis and degenerative disc disease.  The November 2010 VA examination report indicates that the Veteran's myositis is a separate muscle disability unrelated to degenerative disc disease and the RO has not considered rating the Veteran's service-connected low back disability with consideration of degenerative disc disease.  However, a September 2000 VA Compensation and Pension examination opinion indicated that the Veteran's degenerative changes of the lumbar spine were a result of his service-connected low back disability.  Based on this, the Board concludes that service connection is in effect for all manifestations of the Veteran's low back disability, including degenerative disc disease.  Accordingly, consideration of rating of the Veteran's service-connected low back disability must be conducted under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The medical evidence is unclear as to the level of disability resulting from the Veteran's service-connected lumbar spine disability including: the objective presence of radiculopathy of the lower extremities warranting a separate disability rating, and whether the service-connected disabilities render the Veteran unemployable.  Accordingly, another Compensation and Pension examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following:

1.  Obtain updated VA treatment records (inpatient and outpatient) related to treatment for his service-connected spine disability for the period from January 2010 to the present.

2.  Schedule the Veteran for an examination to determine the present severity of the lumbar spine disability.  The examination report must include a detailed account of all low back pathology found to be present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to review all relevant medical evidence of record.  The examiner is to:

(a)  Conduct range of motion studies in the thoracolumbar spine including after repetitive movement accounting for any limitations due to pain, weakness, fatigability, or incoordination.  Specifically indicate if the Veteran has pain on motion and the degree of range of motion that the onset of pain begins and ends.  

(b)  State whether the Veteran has ankylosis in the thoracolumbar spine.

(c)  Indicate if the Veteran's intervertebral disc results in any incapacitating episodes (bed rest prescribed by a physician) due to flare-ups in the thoracolumbar spine in the past 12 months and, if so, the duration of such episodes.  The examiner must identify the records that support the report of incapacitating episodes.

(d)  Separately assess any neurological impairment as a result of the lumbar disability, including complaints of sciatica and pain in the lower extremities and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia.  The examiner is to identify the nerve(s) affected.  If no evidence of neurologic impairment is found, the examiner must reconcile any findings with VA treatment records indicating the presence of sciatica.

(e)  Indicate whether the service-connected disabilities, with emphasis on the low back disability, render the Veteran unemployable.  

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

3.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Then, readjudicate the Veteran's claims.  Specifically:

* Consider the claim for an increased disability rating for the service-connected low back disability as intervertebral disc syndrome including consideration under the general rating criteria and the criteria for incapacitating episodes.

* Consider whether a separate disability rating is warranted for associated neurologic symptoms including radiculopathy of the lower extremities.  

* Consider whether TDIU is warranted.  

If any of the benefits sought on appeal remains denied, a Supplemental Statement of the Case must be issued, and the Veteran and his agent afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


